DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamei, US 2019/0016389.
Regarding claim 1, Kamei discloses a rail assembly, comprising: an outer rail (1B); an inner rail (1A) coupled to the outer rail; a cavity (1Bd) located between the outer rail and the inner rail; a first corner (33) reinforcement coupled to the outer rail and the inner rail, at least a portion of the first corner reinforcement located in the cavity; and at least one or more bulkheads (31) located in the cavity (Fig. 10).
Regarding claim 2, Kamei discloses a second corner reinforcement (33d) coupled to the outer rail and the inner rail, at least a portion of the second corner reinforcement located in the cavity (Fig. 10).
Regarding claim 3, Kamei discloses the outer rail includes a first outer upstanding flange (1Bb) and a second outer upstanding flange (1Bc); and the inner rail includes a first inner upstanding flange (1Ab) and an inner rail web (1Ac), the first inner upstanding flange arranged to be adjacent to the first outer upstanding flange, and an end portion of the inner rail web arranged to be adjacent to the second outer upstanding flange (Fig. 10).
Regarding claim 4, Kamei discloses the first corner reinforcement (33u) includes a first corner upstanding flange that is sandwiched between the first inner upstanding flange (1Ab) and the first outer upstanding flange (1Bb) (Fig. 10).
Regarding claim 5, Kamei discloses a second corner reinforcement (33d) includes a second corner upstanding flange that is sandwiched between the end portion of the inner rail web (1Ac) and the second outer upstanding flange (1Bc) (Fig. 10).
Regarding claim 6, Kamei discloses the outer rail (1B) includes an outer web having a first web protrusion (42) extending outwardly into the cavity and the inner rail web (1A) includes a second web protrusion (41) extending outwardly into the cavity, the first and second web protrusions arranged to abut the at least one or more bulkheads (31) (Fig. 10).
Regarding claim 7, Kamei discloses the at least one or more bulkheads includes a first bulkhead (31) and a second bulkhead (28), the first bulkhead and the second bulkhead spaced apart in a longitudinal direction (Fig 8).
Regarding claim 8, Kamei discloses the first and second bulkheads (28) are spaced apart to define an opening, the opening sized and shaped to receive a barrel nut (27) (Fig. 8).
Regarding claim 9, Kamei discloses the first bulkhead (31) includes a first base plate and a first peripheral wall extending outwardly from the first base plate, and the second bulkhead (28) includes a second base plate and a second peripheral wall extending outwardly from the second base plate (Fig. 8, 10).
Regarding claim 11, Kamei discloses the at least one or more bulkheads includes a third bulkhead located in the cavity and adjacent to the first and second bulkheads (Fig. 8).
Regarding claim 12, Kamei discloses the third bulkhead includes a hat-shaped structural shape (Fig. 8).
Regarding claim 13, Kamei discloses a vehicle rail assembly, comprising: an outer rail (1B) having an outer rail web; an inner rail (1A) having an inner rail web, the inner rail web and the outer web rail spaced apart laterally to define a cavity (1C); and one or more bulkheads (31) positioned in the cavity, the one or more bulkheads having a first flange (32) adjacent the outer rail web and a second flange (33) adjacent the inner rail web (Fig. 9, 10)
Regarding claim 14, Kamei discloses the outer rail (1B) includes a first outer base flange extending outwardly from the outer rail web, and a first outer upstanding flange (1Bb) extending outwardly from the first outer base flange; and the inner rail (1A) includes a first inner base flange extending outwardly from the inner rail web, and a first inner upstanding flange (1Ab) extending outwardly from the first inner base flange (Fig. 10).
Regarding claim 15, Kamei discloses a first corner reinforcement (33u); and a second corner reinforcement (33d) (Fig. 10).
Regarding claim 18, Kamei discloses the first and second flanges (32, 33) of the one or more bulkheads (31) comprise a peripheral wall that extends outwardly from a web of the one or more bulkheads (Fig. 9, 10).
Regarding claim 19, Kamei discloses the one or more bulkheads includes a first bulkhead (31) and a second bulkhead (28), the first bulkhead and the second bulkhead spaced apart in a longitudinal direction (Fig. 8).
Regarding claim 20, Kamei discloses the first and second bulkheads are spaced apart to define an opening, the opening sized and shaped to receive a barrel nut (27) (Fig. 8).

Allowable Subject Matter
Claims 10, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle rail  reinforcement structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612